In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1906V
                                      Filed: April 19, 2019
                                         UNPUBLISHED


    JEANNE RAFFERTY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Table Injury;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On December 8, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) caused in fact by the influenza vaccination she
received on October 17, 2016. Petition at 1, ¶¶ 1, 4 (ECF No. 1). The case was
assigned to the Special Processing Unit of the Office of Special Masters.


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On October 11, 2018, the undersigned issued a combined order and factual
ruling, denying respondent’s motion to dismiss and making factual findings regarding
the site of vaccination and onset of petitioner’s pain. (ECF No. 15). Specifically, the
undersigned found there was preponderant evidence to establish petitioner received the
influenza vaccination alleged as causal in her right injured arm and that the onset of her
pain occurred within 48 hours of vaccination. Id. at 10-13. She instructed the parties to
engage in settlement discussions and ordered petitioner to submit a demand to
respondent. Id. at 13-14.

        After settlement discussions, interrupted by the unavailability of respondent’s
counsel during the partial government shutdown from late December 2018 through late
January 2019,3 respondent filed a status report indicating he expected to respond to
petitioner’s demand by April 8, 2019 and requesting to file a Rule 4 report by April 17,
2019. (ECF No. 21).

        Respondent has filed his Rule 4 report indicating that he has concluded that
petitioner suffered a Table SIRVA “[b]ased on the medical record evidence submitted in
this case, and the Chief Special Master’s findings that petitioner received a flu
vaccination in her right arm and that the onset of her shoulder pain occurred with 48
hours of vaccination.” Rule 4 Report, filed Apr. 17, 2019, at 4 (ECF No. 23). However,
respondent stresses that he is not waiving his right to appeal the factual findings made
by the undersigned. Id. at 4, 4 n.2. Respondent concedes that “based on the record as
it now stands and subject to his right to appeal the Fact Ruling, respondent does not
dispute that petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                       s/Nora Beth Dorsey
                                       Nora Beth Dorsey
                                       Chief Special Master




3See General Orders, filed on Dec. 26, 2018 and Jan. 29, 2019, which can be found on the court’s
website.